Title: To George Washington from George Reid, 3 August 1782
From: Reid, George
To: Washington, George


                  
                     Dr Genl
                     Albany 3d Augt 1782
                  
                  A few days since, the Contractors for this district, received a Resolve of Congress, pass’d the 10th October, 81, which excludes the Canadian Volunteers from Receiving Rations after the first day of Decembr last; upon which the Contractors have Order’d their Commrys to stop Issuing to them; but as some doubts have arisen, whether or not the Canadians, who call themselves Refugees, & living in the Vicinity of the posts; in this district, are the persons Alluded to, I wait your determination & direction—Another dificualtie will probabily arise, that is if the Malitia are call’d out which I think there is no doubt of; the Contractor says, they cannot be justified by their Contract in Issuing to them, unless by your Express Order.
                  The Enemy have committed no depridations on the Mohawk River this week or ten days past, tho small parties are discovered almost every day by the bist accounts I can have large Quantityes of grain must inevitably be lost with want of sufficient guards to protect the Labourers.
                  Colo. Willitt is gon to Fort Ransler or Plains perhaps he may inform your Excellency of his strength and situation I have no Intelligence as yet from that Quarter but by the Commandg Officer of my Regt.
                  About ten days since, I wrote Colo. Willitt and inclosed a Copy of your letter of the 10th ulto in which you Recommend the withdrawing the N. York State Troops from Saratoga, & that Quarter, and extending them together with the Other Levies, on the Frontiers of the Mohawk, at the Same time collecting my Regt, to Fort Plain and its vicinity—perhaps the late Alarm, by the enemys appearing in force, on the German flatts; has prevented Colo. Willitt from making the above Arrangement as my Regiment is still, very much dispersed; Occupying not less then ten seperate posts.
                  I have heard that Genl Stark will soon be here to take Command; if so I wou’d wish to join the Remains of what may be left of my Regt when perhaps Colo. Willett may Assume the Command of both; which wou’d be to me very dissagrieable, and what I cannot submitt to, but by doing myself the greatest Injustice—The Injury I already sustain, in point of Rank Your Excellency is not altogether unacquainted with and can best determine in this Instance.  I am with the greatest Esteem your Excellencys Most Obedt Hble Servt 
                  
                     Geo. Reid
                  
               